304 U.S. 558
58 S. Ct. 946
82 L. Ed. 1526
Tom CONWAY, petitioner,v.Clay ALLEN, Judge, etc., et al.*
No. 943.
Supreme Court of the United States
April 25, 1938

Mr. Tom Conway, pro se, for petitioner.


1
On petition for writ of certiorari to the Supreme Court of the State of Washington.


2
The motion for leave to proceed herein in forma pauperis is denied for the reason that the Court, upon examination of the papers herein submitted, finds no grounds upon which writ of certiorari should be issued. The petition for writ of certiorari is therefore also denied.



*
 Rehearing denied 304 U.S. 588, 58 S. Ct. 1040, 82 L.Ed. ——.